Citation Nr: 1742135	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-09 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for scars, residual right knee surgeries (linear scars).


REPRESENTATION

Appellant represented by:	Stephan J. Freeman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel

INTRODUCTION

The Veteran had honorable active service in the United States Army from March 2002 to February 2008.  The Veteran received multiple awards and medals including the Army Commendation Medal and the Army Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a personal hearing before a Decision Review Officer at the RO in April 2015, and testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  Transcripts of the hearings have been associated with the claims file.

The case was previously before the Board in September 2016, at which time, the Board remanded the issue of entitlement to a compensable rating for linear scars to the Agency of Original Jurisdiction (AOJ) for additional development, including, a VA examination to determine the current severity of the Veteran's residual linear scars of right knee surgery.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the RO granted the Veteran a 20 percent rating for painful scars of the right lower extremity, and that disability rating is not on appeal.


FINDING OF FACT

The Veteran's residual linear scars of right knee surgery are manifested by three scars which are less than 144 square inches in area, are not painful and unstable, and do not cause limitation of function.



CONCLUSION OF LAW

For the entire initial rating period, the criteria for a compensable rating for residual linear scars of right knee surgery have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.118, Diagnostic Code 7805.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  By correspondence dated in December 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records and VA treatment records.

The Veteran underwent VA examinations in February 2013, June 2015 and November 2016.  The examinations include objective findings necessary for rating purposes and discuss the functional effects due to the Veteran's residual linear scars of right knee surgery.  See 38 C.F.R. § 4.118; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Additional examination is not needed.

In July 2016, VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488, 496-497 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II. Initial Compensable Rating for Right Knee Linear Scars

The Veteran seeks an initial compensable rating for his service connected residual linear scars of right knee surgery.  At the July 2016 videoconference hearing, the Veteran testified that he had scars on his right knee, which were painful and unstable, and caused limitation of motion.  He testified that the scars on his right knee would hurt when he would bend his knee, and it felt like the scars were pulling or not bending correctly.  He testified the scars were painful when he pushed on them, the top layer of skin of his scar would peel off easily, and his wounds would reopen and sometimes become infected.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Service connection for the Veteran's residual linear scars of right knee surgery with a noncompensable rating was granted in an April 2013 rating decision.  A notice of disagreement of the initial rating was received in September 2013.  A December 2015 statement of the case and a December 2016 supplemental statement of the case continued the noncompensable rating for the Veteran's residual linear scars of right knee surgery.

The Veteran's residual linear scars of right knee surgery are rated under 38 C.F.R. § 4.118.  Diagnostic Code 7800 pertains to scars of the head, face and neck and is not applicable in this case.

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, which are deep and nonlinear in an area or areas of at least 6 square inches (sq. in.) (39 square centimeters (sq. cm.)) but less than 12 sq. in. (77 sq. cm.) warrant a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 sq. in. (77 sq. cm.) but less than 72 sq. in. (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 sq. in. (465 sq. cm.) but less than 144 sq. in. (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 sq. in. (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides that a 10 percent rating is assignable for burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear and have an area or areas of 144 sq. in. (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801.

According to Diagnostic Code 7804, a 10 percent rating is assignable for one or two scars that are unstable or painful.  A 20 percent rating is assignable for three of four scars that are unstable or painful.  A 30 percent rating is assignable for five or more scars that are unstable and painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.

Diagnostic Code 7805 pertains to other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804.  Any disabling effect(s) not considered in a rating provided under diagnostic codes 7800 to 7804 are to be evaluated under an appropriate diagnostic code.

The Board has carefully reviewed the evidence of record and finds the evidence in this case does not warrant a compensable rating for the Veteran's residual linear scars of right knee surgery.

The Veteran served in the United States Army from March 2002 to February 2008.  Service treatment records reflect that the Veteran underwent right knee meniscal capsular repair in February 2006, and service treatment records in February 2006 reflect that the surgical sites were healing, with no sign or symptom of infection.  In April 2007, the Veteran underwent right knee arthroscopy with foreign body removal.  Service treatment records reflect that the portal sites were closed with a suture in a buried fashion, and a sterile dressing was applied.

Post service VA treatment records reflect that the Veteran reported he had seen a private orthopedic for his right knee pain and was told he would need surgery to remove the scars on his right knee.  The Veteran reported that he could not get knee surgery because he had to work, and could not get time off from work.

The Veteran was afforded a general VA examination of the Veteran's right knee in March 2008.  The examiner noted that there were two 1-cm. scars on the medial and lateral aspect of the Veteran's patella.  The examiner did not indicate whether the scars on the Veteran's right knee were painful or unstable.

The Veteran was afforded a VA examination in February 2013.  The examination reflects a diagnosis of scars, right knee, and post-operative arthroscopic in 2005.  The Veteran underwent a right meniscal repair in approximately 2005 while on active duty, and underwent an operation again in 2007.  The Veteran reported that the scars were painful with movement at inferior patellar region.  The Veteran denied restriction of mobility.  The examiner noted that the Veteran had 3 scars, which were painful, but were not unstable.  The length of the first scar was 1 cm, the length of the second scar was 1 cm, and the length of the third scar was 1 cm.  The total area of the scars on the right knee was 3 cm.

The Veteran was afforded a VA examination of his knee and lower leg in June 2015.  The examiner noted the Veteran had residuals of right knee injury status post-surgery.  The Veteran's symptoms began in 2004.  The Veteran reported that his knee condition began during a ruck march, when the Veteran stepped into a hole, and sustained a meniscal and posterior cruciate ligament (PCL) tear.  The Veteran had surgery (arthroscope), and was deployed a few weeks later.  The Veteran re-injured his knee, when he hyperextended his knee, and tore his anterior cruciate ligament (ACL) which was reconstructed in 2007.  The examiner noted that the Veteran's condition had worsened.  The examiner noted that the Veteran had 3 scars on his right knee that were not painful or unstable, and were 1 cm in length and 0.3 cm in width.

The Veteran was afforded a VA examination in November 2016.  The Veteran reported that he had an arthroscopic meniscus repair in 2005 and in 2006, which, the examiner noted were verified in the service treatment records.  The examiner noted that the Veteran had three scars, which were not painful or unstable.  The size of the first scar was 2.5 cm by .5 cm, the second scar was 2.5 cm by .5 cm, and the third scar was 2.5 x .5 cm.  The measurements of the scars in the November 2016 examination are larger than the measurements of the scars in previous examinations.  The examiner opined that all three of the scars from the arthroscopic knee surgeries done in 2005 and 2006 are all non-tender, with no evidence of pain, swelling or instability.  There was no evidence of depression or keloid formation, and there were no disabling effects of the scars.  The examiner opined that the three scars did not cause limitation of function of the right knee.

In this case, the Board finds that a compensable rating is not warranted for the Veteran's residual linear scars of right knee surgery. 

As previously discussed, the RO granted a 20 percent rating for three painful scars, effective January 18, 2012.  The disability rating assigned for the three painful scars is not on appeal.  

The probative evidence of record weighs against assignment of initial compensable ratings for his right knee scars.  The March 2008, February 2013, June 2015, and November 2016 VA examinations noted that the total area of the scars was less than 144 square inches, and the scars are not unstable.  The November 2016 VA examiner opined the three scars did not cause limitation of function of the right knee.

While the Veteran has testified that the top layer of skin of his scars peel off very easily, and the scars cause limitation of motion, the VA examination reports all note that the scars were not unstable, therefore the Veteran's assertions are inconsistent with the objective medical evidence of record, and the Board finds that they lack credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996.).

In addition, while the Veteran has testified that the three scars have made it difficult to move his knee, the VA examination reports note that the linear scars of the right knee do not result in any functional limitations.  Thus, the preponderance of the evidence weighs against finding any disabling effects associated with the Veteran's surgical scars.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to a compensable rating for residual linear scars of right knee surgery is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert v. Derwinski, 1 Vet.  App. 49, 55 (1990).


ORDER

For the rating period on appeal, a compensable rating for residual linear scars of right knee surgery is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


